DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs. 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1, 11 and 16.
Pending: 1-20. 

 
Response to Arguments
Applicant’s arguments, see page(s) 9, filed 06/27/2022, with respect to claim(s) 1, 3, 5-6, 11, 16 and 18 is/are have been fully considered and are persuasive.  The rejection of claim(s) 1, 3, 5-6, 11, 16 and 18 has been withdrawn.
Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is/are SUDO.
SUDO discloses a semiconductor memory device and a scrambling method thereof are provided, which are capable of realizing a balance between a data scrambling function and an accessible time. The semiconductor memory device of the invention includes a page buffer/sense circuit with the data scrambling function. During a programming operation, the page buffer/sense circuit holds data to be programmed, performs a scrambling process on the held data and programs the scrambled data to a selected page of a memory array. During a reading operation, the page buffer/sense circuit holds data read from the selected page and performs a descrambling process on the held data.
 
Re: Independent Claim 1 (and dependent claim(s) 2-10), there is no teaching or suggestion in the prior art of record to provide:
 A non-volatile memory device comprising: 
a page buffer circuit including a plurality of page buffers,
the page buffer circuit being configured to perform a state data reordering operation of changing a first state data order indicating reference mapping between a plurality of data values of the state data and the plurality of states into a second state data order during performance of a program operation on selected memory cells of the plurality of memory cells; and a reordering control circuit configured to control the page buffer circuit to perform the state data reordering operation simultaneously with the program operation.

Re: Independent Claim 11 (and dependent claim(s) 12-15), there is no teaching or suggestion in the prior art of record to provide:
A method of operating a non-volatile memory device, the method comprising: receiving data; storing the data as state data in a plurality of page buffers connected to a memory cell array;
changing a data value of the state data stored in each of the plurality of page buffers simultaneously with the programming of the plurality of memory cells to reorder the state data.

Re: Independent Claim 16 (and dependent claim(s) 17-20), there is no teaching or suggestion in the prior art of record to provide:
A memory system comprising: 
a non-volatile memory device configured to store the write data received from the memory controller as state data in each of a plurality of page buffers,
perform a state data reordering operation simultaneously with the programming of the memory cells, the state data recording operation including changing a value of state data stored in each of the plurality of page buffers to change the first state data order into a second state data order, the second state data order being appropriate for a program sequence.
 	
Missing elements in the closest art gives rise to the innovation in the current invention.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is 571-272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov